Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered September 23, 1999, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 20 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility.
Defendant was not entitled to be present during a robing room conference concerning possible cross-examination of an *52eyewitness as to his pending case, since this conference did not involve matters of defendant’s peculiar knowledge and did not otherwise have any potential for meaningful participation by defendant (see, People v Rodriguez, 85 NY2d 586).
The court properly exercised its discretion in admitting limited evidence of uncharged crimes. The evidence was relevant as background explaining the events leading up to the murder and it had minimal prejudicial effect. Defendant’s remaining contentions concerning the uncharged crime evidence are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them.
The challenged portion of the People’s summation was fair comment on the evidence in response to an issue raised by defendant, and did not deprive defendant of a fair trial (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Tom, J. P., Ellerin, Wallach, Rubin and Saxe, JJ.